 



Exhibit 10.14
AWARD TERMS OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS GRANTED UNDER THE
DUPONT EQUITY AND INCENTIVE PLAN

     
Introduction
  You have been granted performance-based restricted DuPont common stock units
under the E.I. du Pont de Nemours and Company Equity and Incentive Plan
(“Plan”), subject to the following Award Terms. This grant is also subject to
the terms of the Plan, which is hereby incorporated by reference. However, to
the extent that an Award Term conflicts with the Plan, the Plan shall govern. A
copy of the Plan, and other Plan-related materials, such as the Plan prospectus,
are available at:
 
   
 
  www1.lvs.dupont.com/employeebenefits/sharesandstockoption.html.
 
   
Date of Grant
  [___]
 
   
Type of Award
  Performance-based restricted DuPont common stock units
 
   
Dividend Equivalents
  Dividends payable on the total number of shares represented by your units
(including whole and fractional units) will be allocated to your account in the
form of units (whole and fractional) based upon the closing stock price on the
date of the dividend payment. Dividend equivalent units will be determined after
the end of the Performance Period and credited to your account at that time
based on the performance-adjusted number of units in your account. Dividend
equivalent units will be calculated by taking the final performance-adjusted
units and calculating the dividend equivalent units for the first dividend
payment date for the Performance Period. The resulting number of dividend
equivalent units from the first dividend payment date will be added to the final
performance-adjusted number of units before calculating the dividend equivalent
units for the second dividend payment date during the Performance Period. This
process will be repeated for each subsequent dividend payment date during the
Performance Period.
 
   
Performance Period
  January 1, 2008- December 31, 2010
 
   
Vesting Terms
  You may not sell, gift, or otherwise transfer or dispose of any of the units.
 
   
 
  If you remain an active employee of DuPont from the Date of Grant through the
last day of the Performance Period, the number of units that have vested as of
the end of the Performance Period, if any, will be based on the achievement of
the Performance Metrics set forth below. Except as set forth below, if you
terminate employment with DuPont after the Date of Grant but prior to the last
day of the Performance Period, unvested units will be forfeited. In the event of
a Change of Control (as defined in the Plan), the Performance Metrics set forth
below will be deemed to be achieved at the target level (100% of target award
earned) and prorated for the portion of the Performance Period preceding the
Change of Control.

 



--------------------------------------------------------------------------------



 



     
Performance
   
Metrics
  The final number of units earned is based upon our revenue growth and total
shareholder return relative to a group of our peer companies.
 
   
 
  Performance and payout are determined independently for each metric. The final
overall award is the sum of the two elements

                 
Revenue Payout %
x Target Award
x 50%
  +
TSR Payout %
x Target Award
x 50%
  =  
 
Final Award
 

             

         

           

     
 
  1. Revenue growth
 
   
 
  Revenue growth is measured based on revenue/sales as reported in company
filings and adjusted for major acquisitions/divestitures, but only if the
aggregate of major acquisitions/divestitures totals 15% or more of total revenue
in a fiscal year. A major acquisition/divestiture is one that accounts for at
least 5% of total revenue.

              Revenue Growth
Percentile Ranking     Percent of Target Award
Earned     £ 25th     0%     25th*     25% (threshold)     50th*     100%
(target)     75th*     200% (maximum)    

 

*   Interim points are interpolated on a straight-line basis

     
 
¨ For each peer company, revenue growth is based on revenue for the fiscal year
preceding the Performance Period (e.g., 12/31/2007) compared to revenue for the
last fiscal year of the Performance Period (e.g., 12/31/2010)
 
   
 
¨ Based on the table above, DuPont’s percentile rank in revenue growth against
its peer companies is translated into a percentage (of target) payout for 50% of
the Award.
 
   
 
2. Total Shareholder Return (TSR)
 
   
 
  TSR represents the total return on a company’s common stock to an investor
(stock price appreciation plus dividends).

              TSR Percentile Ranking
Goal     Percent of Target Award
Earned     £ 25th     0%     25th*     25% (threshold)     50th*     100%
(target)     75th*     200% (maximum)    

 

*   Interim points are interpolated on a straight-line basis

 



--------------------------------------------------------------------------------



 



     
 
For this purpose, TSR is determined as follows:

       
TSR =
Change in Stock Price + Dividends Paid
 
 
 
 
  Beginning Stock Price

     
 
¨ Beginning Stock Price: average closing price of the stock over the 20 trading
days immediately prior to the first day of the Performance Period.  
 
¨ Ending Stock Price: average closing price of the stock over the last 20
trading days of the Performance Period.  
 
¨ Change in Stock Price: difference between the Beginning Stock Price and the
Ending Stock Price.  
 
¨ Dividends Paid: total of all dividends paid on one share of stock during the
applicable calendar quarter(s) during the Performance Period, provided that
dividends shall be treated as though they are reinvested on day of payment based
on closing price of the stock on that day.  
 
¨ Based on the table above, the Company’s percentile rank in TSR against its
peer companies is translated into a percentage (of target) payout for 50% of the
Award.
 
   
Payment
  As soon as practicable during your first taxable year ending after the last
day of the Performance Period, vested units (including dividend equivalents
accruing after the end of the Performance Period and prior to the payment date),
if any, will be paid to you or your beneficiary (or estate, if there is no
beneficiary), as applicable, in one share of DuPont common stock for each whole
unit and a cash payment for any fraction of a unit. The value of each fractional
unit will be based on the average high and low prices of DuPont common stock as
reported on the Composite Tape of the New York Stock Exchange as of the
effective date of payment.

Termination
of Employment

         
 
  Due to Retirement (as defined in the applicable pension or retirement plan or
plan company policy), Lack of Work, Divestiture to Entity Less Than 50% Owned by
DuPont, Total and Permanent Disability, or Death   If you are an active employee
for six months following the Date of Grant and are an active employee through
the date of retirement, disability, death or termination of employment, the
units will remain subject to the Vesting Terms. However, the number of units
will be prorated based on the number of months you were employed by DuPont from
the Date of Grant through the end of the Performance Period.

 



--------------------------------------------------------------------------------



 



         
 
       
 
  Due to Any Other Reason (such as voluntary termination)   Units will be
forfeited as of the date on which you terminate employment.

     
Other Forfeiture
  If you engage in misconduct, the Company may demand that you repay this Award,
or
cash payments you received as a result of this Award, within ten (10) days
following written demand by the Company. “Misconduct” is defined in the Plan,
and includes, but is not limited to, termination for cause (also defined in the
Plan) or the breach of a noncompete or confidentiality agreement in your
employment agreement.
 
   
Change of Control
  In the event of a Change of Control in which the consideration paid to the
stockholders is solely cash, the Compensation Committee may provide that any
units will be cancelled in exchange for a cash payment equal to the
consideration paid per share of stock in the Change of Control multiplied by the
number of your units.
 
   
Deferral
  If you are an officer of the Company, you may defer the settlement of this
Award in accordance with the procedures established by the Company for that
purpose.
 
   
Withholding
  Shares of DuPont common stock otherwise deliverable in settlement of the units
will be automatically used to satisfy withholding for federal, state, and local
taxes. Where share withholding is not permitted by local law, the Company is
authorized to withhold from other amounts due you (or your beneficiary, as
applicable) or require payment of the same from you (or your beneficiary, as
applicable). For more information regarding withholding procedures, please refer
to the Plan prospectus.

 